UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K/A REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of April 2013 Commission file number 1-14542 ASIA PACIFIC WIRE & CABLE CORPORATION LIMITED (Exact name of Registrant as specified in its charter) Bermuda (Jurisdiction of incorporation or organization) 7/Fl. B, No. 132, Sec. 3 Min-Sheng East Road Taipei, 105, Taiwan Republic of China (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ¨ This Form 6-K/A is an amendment to the Form 6-K originally filed by the Registrant on December 27, 2012. Attached hereto as exhibits 99.1 and99.2, respectively, please find, (i) a press release issued by the Registrant on April 25, 2013; and (ii) the Rule 10b5-1 Share Repurchase Plan between the Registrant and Oppenheimer & Co., Inc., as agent, dated December 19, 2012 in its un-redacted form. Exhibit 99.1 Press Release, dated April 25, 2013. Exhibit 99.2 Rule 10b5-1 Share Repurchase Plan, dated December 19, 2012. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ASIA PACIFIC WIRE & CABLE CORPORATION LIMITED By: /s/ Frank Tseng Name: Frank Tseng Title: Chief Financial Officer Date: April 25, 2013
